                                                                                        DISTRICT OF OREGON
                                                                                             FILED
                                                                                          December 20, 2019
                                                                                     Clerk, U.S. Bankruptcy Court



          Below is an order of the court.

          It is Further Ordered, that the reference to ECF Doc #52 below shall be amended to read ECF Doc
          #53.




                                                                      _______________________________________
                                                                                PETER C. McKITTRICK
                                                                                U.S. Bankruptcy Judge




                                 IN THE UNITED STATES BANKRUPTCY COURT

                                           FOR THE DISTRICT OF OREGON



                                                           Case No. 19-34037-pcm12
         In re:                                            FINAL ORDER AUTHORIZING USE OF
                                                           CASH COLLATERAL OF DEBTOR-IN-
                   ERIC L. SILVA,
                                                           POSSESSION AND GRANTING
                                 Debtor.                   ADEQUATE PROTECTION


                  This matter came before the Court on the Amended Motion for Interim and Final Order Use

        of Cash Collateral and to Grant Adequate Protection [ECF Doc # 52] filed by Eric Silva (the

        “Debtor”), as debtor-in-possession. Based on the entire record of this case, the Court makes the

        following findings of fact and conclusions of law:

                  A.     On October 31, 2019 (the “Petition Date”), the Debtor filed a voluntary petition under

        Chapter 12 of the Bankruptcy Code.



Page 1 of 7       FINAL ORDER AUTHORIZING USE OF CASH COLLATERAL OF                      MOTSCHENBACHER & BLATTNER LLP
{00323564:5}                                                                               117 SW Taylor Street, Suite 300
                  DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                   Portland, Oregon 97204
                  PROTECTION                                                                    Phone: 503-417-0500
                                                                                                 Fax: 503-417-0501
                                                                                                 www.portlaw.com

                               Case 19-34037-pcm12         Doc 74     Filed 12/20/19
                  B.      The following creditors (each a “Lien Creditor,” and collectively the “Lien Creditors”)

        have asserted liens in the Debtor’s Cash Collateral (as defined in § 363(a)), as follows:

                                         Approx.              Approx.                  Brief Description of
                  Creditor
                                      Claim Amount        Collateral Value 1                Collateral
                                                                                 All Personal Property and
                                                                                 Cattle; Real Property at 26755
                                                                                 Blankenship Road, Beaver
                KeyBank, NA            $1,390,431.37          $4,820,000
                                                                                 Oregon; and Real Property at
                                                                                 23220 Blaine Rd.,
                                                                                 Blankenship, Oregon
                                                                                 Proceeds of Milk Sold to
               Purina Animal
                                          $60,000              $800,000          Tillamook Creamery; and
               Nutrition LLC
                                                                                 Cattle and their proceeds
                                                                                 Dairy Animals, Equipment,
             Fairview Trucking           $220,000              $800,000
                                                                                 Land

                                                                                 Judgment lien on all Real
                 Paula Wolf             $1,100,000            $5,500,000
                                                                                 Property; Specified Cattle

            Richard Veeman dba
            Veterinary Services         $42,001.84             $800,000          Dairy Cattle and Heifers
                 of Oregon
                Boverman &                                                       Claim of Interest in KeyBank’s
               Associates, LLC           $138,000             $4,820,000
                                                                                 Collateral

                  C.      The relief requested in the motion is necessary to avoid immediate and irreparable

        harm to Debtor’s property.

                  D.      Absent authority to use cash collateral, the Debtor’s property will be immediately and

        irreparably harmed. The Debtor’s use of cash collateral will enable it to preserve and protect its

        assets and maintain the going concern value of its business and the value of Debtor’s dairy cattle.

                  E.      The adequate protection offered to the Lien Creditors in the motion is reasonable and

        appropriate in the circumstances.

        ////

        1
            The total value of the collateral is listed, without reduction for superior liens.
Page 2 of 7      FINAL ORDER AUTHORIZING USE OF CASH COLLATERAL OF                               MOTSCHENBACHER & BLATTNER LLP
{00323564:5}                                                                                       117 SW Taylor Street, Suite 300
                 DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                            Portland, Oregon 97204
                 PROTECTION                                                                             Phone: 503-417-0500
                                                                                                         Fax: 503-417-0501
                                                                                                         www.portlaw.com

                                 Case 19-34037-pcm12           Doc 74     Filed 12/20/19
               Based on the foregoing, it is hereby ORDERED that:

               1.      The Debtor is authorized to use $395,700 of cash collateral for the period of

        November 4, 2019, through and including March 7, 2020 (the “Budget Period”) for actual and

        necessary expenses in accordance with the attached Exhibit 1 (the “Budget”). Debtor’s authority to

        use Cash Collateral is limited to the uses set forth in the Budget, together with a 10% aggregate

        variance, measured on a rolling 5-week basis.

               2.      As adequate protection, each Lien Creditor is granted a replacement lien upon all post-

        petition assets of the Debtor which are of the identical description to its pre-petition collateral, with

        the same relative validity and priority that existed as of the Petition Date. Subject to the foregoing,

        the replacement liens so granted are in addition to all security interests, liens and rights of setoff

        existing on the Petition Date, and shall be valid, perfected, effective and enforceable without the

        necessity of the execution, filing or recording of any security agreements, financing statements, or

        other agreements, instruments or documents, including control agreements over bank accounts, or

        any further action by the Debtor or any Lien Creditor.

               3.      As further adequate protection Debtor shall:

                       a.      Commencing upon entry of this Order, and on or before 12:00 noon Pacific

               time on each Friday thereafter, provide Lien Creditors with a report containing the following

               information: (i) Cash income for the prior week and for the period since the Petition Date; (ii)

               Cash expenditures by Budget line items for the prior week and for the period since the

               Petition Date; (iii) a comparison of actual weekly and cumulative income and expenditures by

               line item to the Budget’s weekly and cumulative income and expenditures by line item; and

               (iv) reporting in percentage form the aggregate variance for the reporting week;

                       b.      Continue to maintain insurance against loss, theft destruction and damage on

               Debtor’s assets, excluding the Debtor’s livestock, for the insurable value thereof;

                       c.      Debtor shall at all times maintain all machinery and equipment and other

               personal property in which KeyBank asserts a security interest or lien in good repair, working

Page 3 of 7    FINAL ORDER AUTHORIZING USE OF CASH COLLATERAL OF                            MOTSCHENBACHER & BLATTNER LLP
{00323564:5}                                                                                  117 SW Taylor Street, Suite 300
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                         Portland, Oregon 97204
               PROTECTION                                                                          Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com

                              Case 19-34037-pcm12           Doc 74      Filed 12/20/19
               order and condition, and make all needful and proper repairs, replacements, additions and

               improvements thereto, so that the Debtor's business may be properly conducted at all times in

               accordance with prudent business practice;

                      d.      Not incur any indebtedness with priority equal or senior to the liens and

               security interests of any Lien Creditor; and

                      e.      Not sell, convey, transfer, lease or otherwise dispose of, any of its assets or any

               interest therein, other than inventory in the ordinary course of business, without Bankruptcy

               Court approval after notice to the Lien Creditors and a hearing. Debtor shall provide Lien

               Creditors with 5 days’ advance written notice prior to the sale of any livestock that is done

               within the Debtor’s ordinary course of business. Such notice shall inform the Lien Creditors

               of the location of the livestock to be sold, the proposed terms of the sale, and the identity of

               the proposed auction house or proposed buyer.

                      f.      Segregate, in a separate account, proceeds from the sale of livestock, and shall

               not use such proceeds until Debtor’s Plan is confirmed, or upon further order of the Court.

                      g.      File his Chapter 12 Plan no later than January 17, 2020, which shall provide

               for payments under the plan on a monthly basis, to begin immediately.

               4.     The occurrence of any of the following shall be a termination event (“Termination

        Event”) under this Order:

                      a.      Debtor fails to timely and fully perform or observe any material provision of

               this Order including, without limitation, any violation of the restrictions on the use of Cash

               Collateral or failure to make timely reports and accountings as set forth in this Order.

                      b.      Conversion of the Debtor’s chapter 12 case to a case under chapter 7, the

               cessation of substantially all of Debtor’s customary and ordinary business activities, or the

               removal of Debtor as debtor-in-possession.

                      c.      On a rolling 5-week basis, exceed a budget expense line item by more than ten

               percent (10%) or generate less than ninety percent (90%) of a budget revenue line item.

Page 4 of 7    FINAL ORDER AUTHORIZING USE OF CASH COLLATERAL OF                          MOTSCHENBACHER & BLATTNER LLP
{00323564:5}                                                                                117 SW Taylor Street, Suite 300
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                       Portland, Oregon 97204
               PROTECTION                                                                        Phone: 503-417-0500
                                                                                                  Fax: 503-417-0501
                                                                                                  www.portlaw.com

                             Case 19-34037-pcm12           Doc 74     Filed 12/20/19
                5.      Upon the occurrence of a Termination Event Lien Creditors shall be entitled to

        terminate the Debtor’s use of cash collateral, and such rights of the Debtor shall immediately

        terminate unless this Court orders otherwise after a hearing on not less than 48 hours’ notice. Lien

        Creditors’ failure to take any action permitted under this paragraph upon the occurrence of a

        Termination Event shall not constitute a waiver or abandonment of any rights or remedies.

                6.      Debtor will timely perform and complete all actions necessary and appropriate to

        protect Lien Creditors’ collateral against diminution in value.

                7.      Nothing in this Order shall be construed to (a) grant a security interest in the Debtor’s

        avoidance powers; (b) convert any pre-petition obligations into post-petition obligations; (c) require

        payment of any obligations on confirmation of a plan of reorganization, except as otherwise provided

        under the Bankruptcy Code; (d) alter, improve, limit or impair the rights, if any, of parties claiming to

        have rights of reclamation against Debtor, or its assets or (e) enhance the secured position, if any, of

        any creditor as of the Petition Date. Further, nothing in this order shall preclude any Lien Creditor

        from asserting claims for any further amounts that may be owed by the Debtor.

                8.      Debtor is authorized to execute and deliver to each Lien Creditor such instruments

        considered by each Lien Creditor to be necessary or desirable to perfect the respective secured

        interests and liens given to the Lien Creditor, and the Lien Creditor is authorized to receive, file, and

        record the same.

                9.      Nothing contained in this Order shall constitute a determination as to the amount,

        validity, or priority of any pre-petition obligation, security interest, or lien and all rights of parties in

        interest to claim that any pre-petition lien or security interest in Debtor’s property is unperfected,

        unenforceable, invalid, or voidable, are reserved. Additionally, nothing in this Order shall constitute

        an admission or acknowledgement by Debtor that any party has a valid or perfected lien in the cash

        of Debtor now existing or subsequently received, and the references herein to “Cash Collateral” are

        without prejudice to all rights, defenses, and claims of Debtor to contend that any party does not have

        a perfected lien or security interest in such collateral.

Page 5 of 7    FINAL ORDER AUTHORIZING USE OF CASH COLLATERAL OF                              MOTSCHENBACHER & BLATTNER LLP
{00323564:5}                                                                                    117 SW Taylor Street, Suite 300
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                           Portland, Oregon 97204
               PROTECTION                                                                            Phone: 503-417-0500
                                                                                                      Fax: 503-417-0501
                                                                                                      www.portlaw.com

                               Case 19-34037-pcm12           Doc 74      Filed 12/20/19
               10.     This Order does not grant authority to the Debtor to pay any pre-petition obligation,

        expense, or debt or to pay any administrative expense claims under 11 U.S.C. § 503(b)(9). Debtor

        may only pay such administrative expense claims upon further order of this Court after the filing of

        an appropriate motion and notice of the same.

               11.     Nothing contained in this Order shall be deemed a finding by the Bankruptcy Court or

        an acknowledgment by and Lien Creditor that the adequate protection granted herein does in fact

        adequately protect such Lien Creditor from any diminution in value of its interests in the collateral

        securing its claim. To the extent of any diminution of value due to Debtor’s use of a Lien Creditor’s

        collateral not otherwise protected by the terms of this Order, such Lien Crditor shall retain its rights

        under § 507(b) of the Bankruptcy Code.

               12.     Nothing in this Order shall preclude or limit Boverman & Associates, LLC (the

        “Receiver”) to request entry of an order to protect all entities to which the Receiver as a custodian is

        obligated pursuant to 11 U.S.C. § 543(c)(1) or an order for payment of reasonable compensation

        pursuant to 11 U.S.C. § 543(c)(2).

               13.     This Order is without prejudice to the right of any Lien Creditor or other party in

        interest to have or bring or be heard on any matter brought before this Court, including but not

        limited to the right to seek relief from the automatic stay, abandonment of the estate’s interest in

        collateral, dismissal or conversion of Debtor’s case, or other action allowed by the Bankruptcy Code.

               14.     A copy of this Order shall be served within two (2) days of entry of this Order

        pursuant to FRBP 7004 upon: (a) any known creditors claiming a security interest in or lien on Cash

        Collateral; (b) the Chapter 12 Trustee; (c) the U.S. Trustee; and (d) all persons who have requested

        notice pursuant to Bankruptcy Rule 2002.

                                                           ###




Page 6 of 7    FINAL ORDER AUTHORIZING USE OF CASH COLLATERAL OF                           MOTSCHENBACHER & BLATTNER LLP
{00323564:5}                                                                                 117 SW Taylor Street, Suite 300
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                        Portland, Oregon 97204
               PROTECTION                                                                         Phone: 503-417-0500
                                                                                                   Fax: 503-417-0501
                                                                                                   www.portlaw.com

                              Case 19-34037-pcm12          Doc 74     Filed 12/20/19
               I certify that I have complied with the requirements of LBR 9021-1 (a)(2)(A).

        Order Presented by:

         MOTSCHENBACHER & BLATTNER, LLP                   Service List:

         /s/ Nicholas J. Henderson                        Electronic Mail:
         Nicholas J. Henderson, OSB #074027               The foregoing was served on all CM/ECF
         117 SW Taylor Street, Suite 300                  participants through the Court's Case
         Portland, OR 97204                               Management/Electronic Case File system.
         Telephone: 503-417-0500
         E-mail: nhenderson@portlaw.com
         Of Attorneys for Debtor




Page 7 of 7    FINAL ORDER AUTHORIZING USE OF CASH COLLATERAL OF                      MOTSCHENBACHER & BLATTNER LLP
{00323564:5}                                                                            117 SW Taylor Street, Suite 300
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                   Portland, Oregon 97204
               PROTECTION                                                                    Phone: 503-417-0500
                                                                                              Fax: 503-417-0501
                                                                                              www.portlaw.com

                              Case 19-34037-pcm12       Doc 74     Filed 12/20/19
                  EXHIBIT 1
              PROPOSED BUDGET




Case 19-34037-pcm12   Doc 74   Filed 12/20/19
                            In re: Eric Silva Case No.:                                                                     Exhibit 1: Projected Cash Flow Budget
                            19-34037-pcm12



                                                                   11/3/2019 11/10/2019 11/17/2019 11/24/2019 12/1/2019 12/8/2019 12/15/2019 12/22/2019 12/29/2019 1/5/2020 1/12/2020 1/19/2020 1/26/2020         2/2/2020   2/9/2020 2/16/2020 2/23/2020 3/1/2020
               Cash on hand (beginning of week)           300.00      300.00 38,550.00 35,320.00 39,650.00 62,400.00 89,650.00 66,420.00 55,750.00 53,500.00 113,750.00 90,620.00 76,850.00 74,600.00             72,350.00 139,600.00 112,010.00 120,700.00 118,450.00

               CASH RECEIPTS
               Sales of livestock                                         - 20,000.00         - 25,000.00          -         -         -                    -          -         -         -         -          -          -          -          -          -
               Milk Check Income                                 100,000.00                   -         - 90,000.00                    -         - 120,000.00          -                   -         - 130,000.00                     -          -          -
               Other Income                                               -         - 15,000.00         -          -         -         -         -          -          -         -         -         -          -          - 15,000.00           -          -
               TOTAL CASH RECEIPTS                               100,000.00 20,000.00 15,000.00 25,000.00 90,000.00          -         -         - 120,000.00          -         -         -         - 130,000.00          - 15,000.00           -          -
               Financing (loans, line of credit, etc)              1,100.00                   -         -   1,100.00                   -         -   1,100.00          -                   -         -   1,100.00                     -          -          -
               Total cash available                       $300.00 99,200.00 58,550.00 50,320.00 64,650.00 151,300.00 89,650.00 66,420.00 55,750.00 172,400.00 113,750.00 90,620.00 76,850.00 74,600.00 201,250.00 139,600.00 127,010.00 120,700.00 118,450.00

               CASH PAID OUT

               OPERATING EXPENSES
               Car and truck expenses                                  50.00     50.00     50.00      50.00       50.00     50.00     50.00       50.00       50.00       50.00     50.00      50.00      50.00       50.00       50.00      50.00      50.00      50.00
               Feed, veterinary, breeding and medicine             50,000.00         -         -          -   50,000.00         -         -           -   50,000.00           -         -          -          -   50,000.00           -          -          -          -
               Freight and trucking                                 1,500.00         -         -          -    1,500.00         -         -           -    1,500.00           -         -          -          -    1,500.00           -          -          -          -
               Gasoline, fuel, and oil                                     -         - 1,800.00           -           -         - 1,800.00            -           -           - 1,800.00           -          -           -           -   1,800.00          -          -
               Insurance (other than health)                               -         - 2,260.00           -           -         - 2,260.00            -           -           - 2,260.00           -          -           -           -   2,260.00          -          -
               Contract Labor                                         200.00    200.00    200.00     200.00      200.00    200.00    200.00      200.00      200.00      200.00    200.00     200.00     200.00      200.00      200.00     200.00     200.00     200.00
               Payroll                                                     - 14,480.00         -          -           - 14,480.00         -           -           -   14,480.00         -          -          -           -   14,480.00          -          -          -
               Payroll Taxes                                               - 3,400.00          -          -           - 3,400.00          -           -           -    3,400.00         -          -          -           -    3,400.00          -          -          -
               Co-Op Fees and Charges                               4,900.00         -         -          -    4,900.00         -         -           -    4,900.00           -         -          -          -    4,900.00           -          -          -          -
               Rent or Lease Payments                                      -         - 4,360.00           -           -         - 4,360.00            -           -           - 4,360.00           -          -           -    4,360.00          -          -          -
               Repairs and maintenance                                500.00    500.00    500.00     500.00      500.00    500.00    500.00      500.00      500.00      500.00    500.00     500.00     500.00      500.00      500.00     500.00     500.00     500.00
               Supplies                                             1,000.00 1,000.00 1,000.00     1,000.00    1,000.00 1,000.00 1,000.00      1,000.00    1,000.00    1,000.00 1,000.00    1,000.00   1,000.00    1,000.00    1,000.00   1,000.00   1,000.00   1,000.00
Case 19-34037-pcm12




               Taxes                                                       -         -         -          -           -         -         -           -           -           -         -          -          -           -           -          -          -          -
               Utilities                                                   - 3,100.00          -          -           - 3,100.00          -           -           -           - 3,100.00           -          -           -    3,100.00          -          -          -
               Other expenses and misc.                               500.00    500.00    500.00     500.00      500.00    500.00    500.00      500.00      500.00      500.00    500.00     500.00     500.00      500.00      500.00     500.00     500.00     500.00
               SUBTOTAL                                            58,650.00 23,230.00 10,670.00   2,250.00   58,650.00 23,230.00 10,670.00    2,250.00   58,650.00   20,130.00 13,770.00   2,250.00   2,250.00   58,650.00   27,590.00   6,310.00   2,250.00   2,250.00

               OTHER CASH OUTFLOWS
               Key Bank, NA                                                -         -         -         -            -         -         -         -          -              -         -         -         -          -          -          -          -          -
               Bookkeeper/Accountant                                       -         -         -         -     1,000.00         -         -         -          -       1,000.00         -         -         -   1,000.00          -          -          -   1,000.00
               Capital purchases                                           -         -         -         -            -         -         -         -          -              -         -         -         -          -          -          -          -          -
               Owner Living Expenses (Estimated)                    2,000.00         -         -         -     2,000.00         -         -         -          -       2,000.00         -         -         -   2,000.00          -          -          -          -
               TOTAL CASH PAID OUT                                 60,650.00 23,230.00 10,670.00 2,250.00     61,650.00 23,230.00 10,670.00 2,250.00 58,650.00        23,130.00 13,770.00 2,250.00 2,250.00 61,650.00 27,590.00       6,310.00   2,250.00   3,250.00
               Cash on hand (end of week)                 300.00   38,550.00 35,320.00 39,650.00 62,400.00    89,650.00 66,420.00 55,750.00 53,500.00 113,750.00      90,620.00 76,850.00 74,600.00 72,350.00 139,600.00 112,010.00 120,700.00 118,450.00 115,200.00
Doc 74
Filed 12/20/19




                            EXHIBIT 1 - Page 1 of 1
